Citation Nr: 1736415	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an earlier effective date for grant of compensation for short bowel syndrome, post colon resection, prior to October 19, 2012.

2.  Entitlement to service connection for degenerative joint disease of the left hip (left hip disability), as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to October 1963.  

This matter comes before the Board of Veterans' Appeals from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the St. Paul, Minnesota RACC. 

In July 2014 the Veteran requested a hearing before the Board; however, he withdrew that request in September 2014.  There is no pending request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an earlier effective date for grant of compensation for short bowel syndrome, post colon resection, prior to October 19, 2012.

2.  The Veteran's left hip disability was not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an earlier effective date for grant of compensation for short bowel syndrome, post colon resection, prior to October 19, 2012, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawal

In a statement from the Veteran dated November 30, 2015, as well as a clarification dated September 30, 2016, the Veteran withdrew the appeal as to the issue of entitlement to an earlier effective date for grant of compensation for short bowel syndrome, post colon resection, prior to October 19, 2012.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Degenerative joint disease of the bilateral hips was diagnosed at a VA examination in October 2012.  A July 2015 VA examination report notes degenerative arthritis and trochanteric pain syndrome of the left hip.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  

The Veteran's service treatment records are silent for any complaints or treatment of a left hip disability, as are treatment records in the years immediately following service.  The record reflects that the Veteran's first diagnosis of bilateral degenerative joint disease was not until November 2004.  There is no competent evidence linking the current left hip disability to service.  As such, the Board finds that his left hip disability was not incurred in or aggravated by military service.  38 C.F.R. § 3.303.

In addition, as arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Veteran's assertion, however, is that his diagnosed left hip disability was caused or aggravated by his service-connect right hip disability or knee disabilities as they cause abnormal gait, limping, and overcompensation.  By way of history, the record reflects that the Veteran sought treatment in January 1963 for right hip pain while in active service.  A VA treatment record indicates that mild degenerative joint disease was first noted in X-ray findings of both hips in November 2004.  Upon VA examination in November 2009, degenerative joint disease was again noted in both hips.  Upon Board remand, an additional VA examination in June 2011 revealed trochanteric bursitis in the right hip.  Subsequently, service-connection for the Veteran's right hip disability was granted in August 2011, with an effective date of November 23, 2004, the date of his right hip service connection claim.  

That same month, the Veteran filed a claim for secondary service connection for his left hip, stating that the favoring of his right hip had caused him to put more weight on his left hip, resulting in left hip pain.  In a follow-up statement dated June 2012, the Veteran asserted that the pain in his left hip had progressively worsened while awaiting a decision on the service connection claim for his right hip due to an altered compensatory gait.  As such, the Veteran was afforded a VA examination for his left hip service connection claim in October 2012.  

Upon examination in October 2012, the VA examiner was asked to address any relationship between the Veteran's left hip disability and his service-connected right hip disability.  The Veteran noted the onset of pain in his left hip in May of that same year after having to walk a long distance after parking at a NASCAR race.  He also stated that while the pain in his right hip was daily, pain in his left hip was dependent on activity, such as walking.  The examiner opined that it was less likely than not that the current left hip disability was proximately due to or caused by the right hip disability, explaining that the Veteran was noted to already have degenerative joint disease in both hips in 2005 that was consistent with his age and "wear and tear," and that there was no change or worsening of either hip disability after comparing current diagnostic testing. 

A second VA examination as to the Veteran's secondary service connection claim was provided in July 2015.  The examiner again noted the Veteran's assertion that his left hip disability was the result of increased weight bearing on his left hip to alleviate the service-connected right hip pain, and that pain and loss of function and motion began in 2013.  The examination report notes that the histories of his left and right hip disabilities were verified by the Veteran multiple times upon examination.  Mild degenerative joint disease-related joint space narrowing with subchondral sclerosis was noted in both hips, though slightly more prominent in the right.  As to the left hip, specifically, the examiner noted there was no significant interval change since prior diagnostic testing.  Based on the history of the disability and examination of the Veteran, the examiner opined that it was more likely than not that the Veteran's service-connected right hip disability resulted in a progressive chronic trochanteric bursitis, but not as to the left hip disability.  

The Board recognizes the contentions of the Veteran's representative in the August 2017 Written Brief Presentation; namely, that the service-connected knee disabilities could also have caused or aggravated the left hip disability due to the knee disabilities causing an altered gait, limping, and overcompensation.  The VA examiners did not specifically discuss the knee disabilities.  However, in this case an opinion specific to the knees is not necessary and there is sufficient medical evidence to decide the claim.  The VA examiners have established that the degenerative joint disease in both hips in 2005 was consistent with his age and "wear and tear."  In addition, after a review of current diagnostic testing in 2015, the examiner indicated that only the right hip disability had progressed, which indicates the left hip disability had not worsened.  

Based on the foregoing, and as there is no medical evidence in significant conflict with the opinions of the VA examiners, the Board finds that the most probative evidence is against the claim. 

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing increasing left hip pain beginning in 2012 or 2013.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology and severity of his left hip disability is not competent medical evidence.  

While the Board acknowledges the Veteran's assertion that his left hip disability worsened as a result of compensating for his service-connected lower extremity disabilities during the years following his initial claim for service connection of the right hip disability, the record reflects no change in the severity of the Veteran's left hip degenerative joint disease compared to its earliest observations.  Thus, the Veteran's assertion that his left hip disability had worsened by the time he filed his claim for secondary service connection in August 2011 is against the evidence of record.  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the left hip disability, and the opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current left hip disability was caused or aggravated by service-connected disabilities.  Thus, service connection is not warranted.  


ORDER

The appeal as to the issue of entitlement to an earlier effective date for grant of compensation for short bowel syndrome, post colon resection, prior to October 19, 2012, is dismissed.

Entitlement to service connection for a left hip disability, as secondary to a service-connected disability, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


